 8:19-cv-00213-RGK-PRSE Doc # 37 Filed: 10/02/20 Page 1 of 2 - Page ID # 217




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DARNELL L. RUSSELL,

                   Petitioner,                            8:19CV213

      vs.
                                                           ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services; and
MICHELLE CAPPS, Warden of
Nebraska State Penitentiary, Lincoln,
Nebraska;

                   Respondents.


       This matter is before the court on the Notice of Appeal (filin g 35) filed by
Petitioner on September 30, 2020. Petitioner appeals from the court’s
Memorandum and Order dated September 17, 2020 (filing 34), in which t he cou rt
denied what it construed as a motion for relief from judgment pursuant t o Fed. R.
Civ. P. 60(b). Also before the court is a memorandum from the Clerk of t h e Cou rt
requesting a ruling as to a certificate of appealability and as to Petitioner’s
authorization to proceed in forma pauperis on appeal and. (Filing 36.)

      The court finds that because Petitioner has previously been granted leave t o
proceed IFP on appeal (see filing 26), he may now proceed on appeal in forma
pauperis without further authorization. See Fed. R. App. P. 24(a)(3).

      The court will also not issue a certificate of appealability for the reasons
previously stated in the Memorandum and Order dismissing t he h abeas pet ition
with prejudice. (Filing 16.)
 8:19-cv-00213-RGK-PRSE Doc # 37 Filed: 10/02/20 Page 2 of 2 - Page ID # 218




     IT IS THEREFORE ORDERED that Petitioner may proceed on appeal in
forma pauperis. No certificate of appealability has been or will be issued.

     Dated this 2nd day of October, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                      2
